Citation Nr: 1107351	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  07-18 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.	Entitlement to service connection for hypertension. 

2.	Entitlement to service connection for hepatitis C.

3.	Entitlement to service connection for diabetes mellitus, type 
II.

4.	Entitlement to service connection for degenerative disc disease 
of the lumbar spine.

5.	Entitlement to service connection for tachypalpitations with 
trace aortic insufficiency.

6.	Entitlement to a higher rating than 30 percent for residuals, 
eczema of legs, lichen simplex chronicus with tinea pedis and 
history of tinea cruris.




ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to March 1977.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina. By a June 2006 rating decision the RO originally 
denied the Veteran's claims for service connection, and an August 
2007 decision denied the increased rating claim for a 
dermatological condition.

Previously, the Veteran requested a Travel Board hearing in this 
case, to be held at the RO before a Veterans Law Judge. However, 
most recently, by October 2010 correspondence the Veteran 
clarified that he no longer sought a Travel Board hearing, and 
instead wanted his appeal considered upon the evidence of record.        
See 38 C.F.R. § 20.704(e)(2010). The Board will proceed 
accordingly. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran if 
further action is required.











REMAND

The Board finds that the appellate record is not sufficiently 
complete for reaching any decision at this time. Following RO 
issuance of Supplemental Statements of the Case (SSOC) in July 
2008 on all claims involved, there has been extensive new 
evidence received and added to the Veteran's claims file. This 
includes additional VA outpatient records, Social Security 
Administration (SSA) disability benefit records, private 
treatment reports, and several statements provided by the 
Veteran. By law, when the RO, as the Agency of Original 
Jurisdiction (AOJ), receives such additional evidence not 
previously considered a new SSOC must be provided to       the 
claimant reflecting a review of the new evidence at hand. See 38 
C.F.R. §§ 19.31(b), 19.37 (2010). Disabled American Veterans 
(DAV) v. Secretary of Veterans Affairs (Secretary), 327 F.3d 1339 
(Fed. Cir. 2003). Therefore, this case must be remanded for 
issuance to the Veteran of an SSOC addressing all of the 
additional evidence received in this case since the last 
adjudicative document of record. 

While this development action requested by the Board is pending, 
it would also be beneficial for the Veteran to undergo an updated 
VA Compensation and Pension examination pertaining to his 
service-connected dermatological disorder. He last underwent an 
exam for this condition in July 2007, more than three years ago. 
Moreover, the Veteran alleges a worsening of his condition, 
requiring the use of near-constant systemic therapy, relevant 
information under the rating criteria           (as found at 38 
C.F.R. § 4.118, Diagnostic Code 7806). Thus, a new examination is 
necessary. See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 
(2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) 
("Where the record does not adequately reveal the current state 
of the claimant's disability ...the fulfillment of the statutory 
duty to assist requires a thorough and contemporaneous medical 
examination."). See also Caffrey v. Brown, 6 Vet. App. 377 
(1994).





Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should schedule the Veteran for 
a VA dermatological examination to determine 
the current severity of the Veteran's 
residuals, eczema of legs, lichen simplex 
chronicus with tinea pedis and history of 
tinea cruris. The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination. All 
indicated tests and studies should be 
performed, and all findings should be set 
forth in detail.   It is requested that the 
VA examiner indicate all present symptoms and 
manifestations attributable to the Veteran's 
service-connected dermatological disorder, in 
accordance with the rating criteria specified 
at 38 C.F.R. §4.118, Diagnostic Code 7806. 

2.	The RO/AMC should then review the claims 
file.                  If any of the 
directives specified in this remand have not 
been implemented, appropriate corrective 
action should be undertaken before 
readjudication. Stegall v. West,           11 
Vet. App. 268 (1998).

3.	Thereafter, the RO/AMC should readjudicate 
the claims on appeal, in light of all 
additional evidence received since July 2008. 
If the benefits sought on appeal are not 
granted, the Veteran should be furnished with 
a new SSOC and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.





The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims. His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated. The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A.          
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).


